Exhibit 10.1

January 5, 2011

Mr. Richard Blum

1446 Apple Farm Lane

Cincinnati, Ohio 45230

Dear Rick:

The following serves as documentation of the terms of our agreement regarding
your exit from CECO (this “Agreement”).

CECO agrees to:

 

•  

pay your regular salary through January 31, 2011.

 

•  

pay the existing health care premiums for you and your spouse for 6 months
(through June 30, 2011).

 

•  

buy your shares of CECO stock (73,741 in total, which includes the 48,471 you
own and the 25,000 you acquired through exercising these options) at the price
of $5.84

 

•  

not impose/require the non compete and non solicitation provisions set forth in
your Employment Agreement.

 

•  

refrain from making or publishing any disparaging or false statements either
oral or written, about you.

Rick Blum agrees:

 

•  

to resign his Officer’s positions of and his Board seats of CECO Environmental
Corp. and all affiliated companies, effective as of January 5, 2011 (other than
his position as President of CECO Environmental Corp., which expired end of
December 31, 2010, and as a director of the CECO Environmental Corp., which is
effective as of January 1, 2010).

 

•  

to refrain from making or publishing any disparaging or false statements either
oral or written, about CECO, CECO’s former and current officers, directors,
owners, partners, members, shareholders, representatives, agents, employees,
subsidiaries, parents, affiliates, divisions, and all other related entities of
CECO.

 

•  

To be available from time to time through the month of January 2011 to advise
and consult on an as needed basis.

 

•  

That the amounts previously paid to him and those discussed in this Agreement
are all amounts owed to him in full for his services to CECO Environmental Corp.
and its affiliated companies.

In addition, Mr. Blum acknowledges that the above-referenced payments and
benefits are things of value which Mr. Blum would not receive except for his
signature of this Agreement and fulfillment of the promises contained herein.
Mr. Blum further agrees that the payments and other benefits constitute full,
final, and complete satisfaction of any and all “Claims” by Mr. Blum against any
or all of the “Releasees,” as those terms are defined in the following
paragraph. Mr. Blum further acknowledges that CECO is entering into this
Agreement based on his representation that this Agreement will resolve any and
all claims that he has or could have against CECO for any issues relating to his
employment or the termination of his employment and that he is waiving any right
to pursue any lawsuit against CECO with respect to his employment, the
termination of his employment or any other issue that arose prior to his
execution of this Agreement.

 

Page 1 of 3



--------------------------------------------------------------------------------

In exchange for the consideration set forth above, Mr. Blum, on behalf of
himself and any heirs, dependents, spouses, beneficiaries, successors, agents,
assigns, executors, and/or administrators, hereby fully, finally, and forever
releases and agrees not to sue or be a party to any lawsuit of any kind or
nature against CECO, CECO’s former and current officers, directors, owners,
partners, members, shareholders, representatives, agents, employees,
subsidiaries, parents, affiliates, divisions, and all other related entities of
CECO and their respective heirs, predecessors, successors, and assigns, and all
other persons and entities acting by, through, under, or in concert with any of
them (hereinafter, “Releasees”) for any and all claims, complaints, causes of
action, lawsuits, rights, liabilities, obligations, promises, agreements,
grievances, controversies, damages, demands, losses, debts, costs, expenses, or
attorneys’ fees (hereinafter, “Claims”), whether asserted or unasserted, known
or unknown, from the beginning of time through the date Mr. Blum signs this
Agreement, including but not limited to Claims arising out of or relating to
Mr. Blum’s employment with CECO and/or his separation therefrom arising under
any practice, policy or employment agreement or any federal, state, or local
law, including without limitation Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act (“ADA”), as amended, the Family and Medical
Leave Act (“FMLA”), as amended, the Age Discrimination in Employment Act
(“ADEA”), and any other federal, state, county or local statute, ordinance,
regulation or order and all claims under the common law in tort, contract or
otherwise. This release specifically includes any employment-related claims for
compensatory, consequential, exemplary or punitive damages, reinstatement,
equitable relief, attorneys’ fees or costs, backpay, front pay, loss of salary,
net accumulations, wages, bonuses, incentive payments, commissions, expense
reimbursements, rates of pay, vacations, sick days, earnings, interest or loss
of any other incidents, terms or conditions of employment. Claims released do
not include applicable and vested benefits to which Mr. Blum is entitled, if
any, pursuant to CECO’s retirement plan(s), as set forth in and governed by the
formal Plan Document(s). Mr. Blum warrants that he has not assigned or
transferred any Claims against Releasees to any other person or entity. Except
as expressly provided for herein, this release of Claims also shall include
Mr. Blum’s entitlement to any benefits under all other employee benefit programs
sponsored or maintained by or on behalf of CECO.

Mr. Blum understands and agrees that by this release he is giving up the
opportunity to recover any compensation, damages or any other form of relief in
any proceeding brought by him or on his behalf. Mr. Blum’s release and this
Agreement shall not operate to waive or bar any claim or right which may not by
operation of law or regulation be waived or barred. Mr. Blum expressly
acknowledges that he has not filed any Claim regarding any matter described in
this Agreement and, if he does file such a Claim, he will be in breach of the
Agreement and CECO shall be entitled to revoke or recover from him all
consideration given under this Agreement as well as its attorneys’ fees and
costs incurred in defending against such action.

Exclusively as this Agreement pertains to Mr. Blum’s release of Claims, if any,
under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et
seq., Mr. Blum, pursuant to and in compliance with the Older Workers Benefit
Protection Act: (i) is advised to consult with an attorney prior to executing
this Agreement; (ii) is afforded a period of twenty-one (21) calendar days to
consider this Agreement; and (iii) may revoke this Agreement (with regard to his
ADEA waiver and release) during the seven (7) calendar days following his
signature of the Agreement. Mr. Blum’s knowing and voluntary execution of this
Agreement is an express acknowledgment and agreement that Mr. Blum had the
opportunity to review this Agreement with an attorney if he so desired; that
Mr. Blum was afforded twenty-one (21) days to consider the Agreement before
executing it (even if he voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period); that Mr. Blum agrees this Agreement is written
in a manner that enables him fully to understand its content and meaning; and
that Mr. Blum is being given seven (7) days to revoke the Agreement.

 

Page 2 of 3



--------------------------------------------------------------------------------

This Agreement as it pertains to the release of Claims under the ADEA shall
become effective and enforceable seven (7) calendar days after Mr. Blum signs
it, as long as it is not revoked prior to that time. All other provisions of the
Agreement or parts thereof shall become effective and enforceable upon
execution; provided, however, that if Mr. Blum revokes the Agreement as provided
in (iii) above, CECO may revoke the Agreement in its entirety during the seven
(7) calendar day period following Mr. Blum’s revocation. Notice of any
revocation must be in writing and delivered to CECO’s Vice President of Human
Resources, Hilliary Jeffries, at 3120 Forrer Street, Cincinnati, Ohio 21209, on
or before the effective date of revocation.

MR. BLUM AGREES THAT HE IS FULLY ABLE AND COMPETENT TO ENTER INTO THIS
AGREEMENT, HAS READ THE AGREEMENT CAREFULLY AND IN ITS ENTIRETY, HAS TAKEN
REASONABLE TIME TO CONSIDER IT, HAS HAD THE OPPORTUNITY, SHOULD HE SO DESIRE, TO
HAVE COUNSEL OF CHOICE REVIEW IT, FULLY UNDERSTANDS ITS TERMS, AND THAT HIS
AGREEMENT TO ALL OF ITS PROVISIONS IS MADE FREELY, VOLUNTARILY, AND WITH FULL
KNOWLEDGE AND UNDERSTANDING OF ITS TERMS AND CONTENTS.

 

Acknowledged and Agreed:

     

CECO Environmental Corp.

/s/ Richard J. Blum

   

/s/ Hilliary L. Jeffries

Richard J. Blum

   

Hilliary L. Jeffries

Dated:  

1/5/11

    Dated:  

1-5-11

 

Page 3 of 3